Citation Nr: 1513913	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-04 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected disability. 

3. Entitlement to service connection for benign prostate hypertrophy (BPH).

4. Entitlement to service connection for a bilateral knee disorder.

5. Entitlement to service connection for a bilateral ankle disorder. 

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1868.

This matter is on appeal from rating decisions in January and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the appeal is currently with the RO in Indianapolis, Indiana.    

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's sensorineural hearing loss, PTSD and erectile dysfunction are related to his active duty service or to a service-connected disability.

2.  A bilateral knee disability, bilateral ankle disability, BPH and hypertension were not shown during service or for many years thereafter, and are unrelated to active duty service or to a service-connected disability.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for hypertension, to include as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).

3. The criteria for entitlement to service connection for BPH have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

4. The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

5. The criteria for entitlement to service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

6.  The criteria for service connection for bilateral hearing loss have been met.  1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014)

7.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for a number of disorders, including PTSD, bilateral hearing loss, a bilateral knee disorder, a bilateral ankle disorder and BPH, all of which he asserts is related to his service as a combat veteran in the Republic of Vietnam.  He is also claiming entitlement to service connection for erectile dysfunction and hypertension, which he specifically asserts is related to his service-connected diabetes mellitus.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, to include arthritis, hearing loss and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, the Board notes that the Veteran received the Combat Infantryman Badge, and is presumed to have "engaged in combat with the enemy" for VA purposes.  For Veterans who engaged in combat with the enemy during service, VA shall accept lay evidence as sufficient proof for service-connection of any disease or injury alleged to have been incurred in or aggravated by during combat service, so long as such lay evidence is consistent with the circumstances of such service.  38 U.S.C.A. § 1154(b) (West 2014).

Hypertension, Erectile Dysfunction, BPH, Bilateral Knee Disorder,
Bilateral Ankle Disorder.

As an initial matter, the Board determines that service connection is not warranted for hypertension, BPH, or a disorder to the knees or ankles.  Specifically, while the Board accepts the Veteran's account that he injured his knees and ankles while performing his duties, there is no evidence to indicate that any of these disorders were persistent, as there is no mention of them anywhere in the service treatment records.  Furthermore, there is no indication of hypertension, erectile dysfunction, or BPH in service.  

Significantly, the Veteran's separation physical examination in December 1968 does not mention of any complaints for related to these disorders, nor were any of them clinically identified.  Therefore, all of these claimed disorders were not shown in service or, at the very least, were not shown to be persistent in nature.  

More importantly, the post-service evidence does not reflect symptoms related to any of these disorders for many years after the Veteran left active duty service.  Specifically, the earliest any of these disorders was indicated in the clinical evidence was not until January 1994, where a treating physician observed developing osteoarthritis in the knees.  A systolic blood pressure indicative of hypertension for VA purposes (90 mm/Hg) was not shown until December 1997, and BPH was not indicated until August 2001.  

The Board emphasizes that this first indication of any of these disorders (January 1994) is approximately 25 years after he left active duty, while he was treated for other problems.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

Beyond even these issues, as for the Veteran's claimed bilateral ankle disorder, although the Veteran has asserted that he injured his ankles during active duty, there is no indication of a current disorder to either ankle.  Specifically, at a VA examination in February 2009, he did display some objective evidence of pain while the ankles were in motion.  However, X-rays of the ankles revealed no osseous abnormalities, and the diagnosis was limited to "normal ankles."  While it is true that a February 2009 VA examination references a prior bone scan from 2001 that indicated arthritis in the ankles, the Board finds that the VA examination X-ray is more probative, and that there is no chronic disorder to the ankles.  Therefore, there is not a "diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

As part of these claims, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although he may not generally make medical conclusions, the Veteran is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not accurate.  First, the Veteran has not truly asserted that his BPH or hypertension has existed since active duty.  Moreover, it has been his primary assertion that his hypertension is due to his service-connected diabetes, which was not manifest until many years after service. 

As for any assertion of continuous symptoms to the knees or ankles, such assertions are contradicted by statements made to his VA examiner in February 2009, where he stated that he did not begin to experience symptom until he was approximately 24 years old.  Given that he was born in 1947, he is effectively asserting that symptoms were not present until 1971, or three years after he left active duty.  
Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

First, regarding BPH and hypertension, there is no evidence in the record to indicate that either of these disorders is related to active duty service nor has any treating physician opined that such a relationship exists.  As for the Veteran's knee disorder, Board places significant value on the opinion of a VA examiner who evaluated the Veteran's knee symptoms in February 2009.  On that occasion, the examiner observed that the Veteran had undergone total knee replacements to both knees in 2007.  While arthritis was observed in both knees as early 2004, the examiner opined that it was less likely than not related to any active duty service injury.  

In providing this opinion, the examiner noted that there were no knee complaints until 1994 and, based on imaging from prior to the Veteran's knee replacements, the "diffuse nature" of the arthritis in the knees was inconsistent with traumatic arthritis.  

As for the Veteran's hypertension and its potential relationship to diabetes mellitus, the Board relies on the results of VA examination from August 2008, where the examiner opined that it was less likely than not that the Veteran's hypertension was related to his service-connected diabetes mellitus.  In providing this opinion, the examiner explained that hypertension can develop during stage 3 diabetic nephropathy.  However, as no diabetic nephropathy was shown, his hypertension could not be a result of this disability.  

The Board finds that these examinations are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his BPH, ankle disorders, knee disorders and hypertension to his active service or to his service-connected disability.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of these disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because they are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's BPH, ankle disorder, knee disorder and hypertension are found to lack competency.

Regarding the Veteran's erectile dysfunction claim, the Board determines that it is at least as likely as not that this disorder is related to his service-connected diabetes.  Specifically, at a VA examination in August 2008, the examiner concluded that erectile dysfunction was not related to diabetes mellitus, but was more likely related to low testosterone.  However, this conclusion is seemingly contradicted by observations during that same examination report where erectile dysfunction was specifically listed as a "diabetic related genitourinary symptom."  

In the Board's view, while it may be true that the Veteran's low testosterone may be a contributing factor, it appears that his service-connected diabetes is also a contributing factor, and this is sufficient to warrant service connection. 

Bilateral Hearing Loss

Regarding the Veteran's bilateral hearing loss claim, the Board concludes that service connection should be granted.  Hearing loss is considered a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Here, since the Veteran is already service-connected for tinnitus, the Board may effectively presume that he was exposed to acoustic trauma in service.  Moreover, at his most recent VA examination in September 2009, hearing loss for VA purposes has been shown, since the Veteran's tonal thresholds at 3000 and 4000 Hz were in excess of 40 dB, bilaterally.  38 C.F.R. § 3.385 (2014).

In addition to the acoustic trauma, the Board also notes that the Veteran experienced a shift in tonal thresholds to as much as 10 to 25 dB at all frequencies when comparing the his induction physical examination in May 1967 to his separation physical examination December 1968.  While it is true that a VA examiner in September 2009 stated that his hearing was still normal when he left active duty, the examiner did not adequately account for the apparent shift in tonal thresholds.  See also 29 C.F.R. § 1910.95(g)(10)(i) (2014) (a tonal shift for OHSA standards is an average of 10 dB or more at frequencies from 2000-4000 Hz).

Therefore, given that there is evidence of acoustic trauma in service and an apparent threshold shift, it is at least as likely as not that his current hearing disorder is at least partially attributable to such service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Service connection is warranted on this basis.

PTSD

In order to establish service connection for an acquired psychiatric disorder as PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014). A diagnosis of a mental disorder must conform to the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) (1994).  38 C.F.R. § 4.125(a) (2014).

As set forth in the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  Here, the Veteran has described a number of stressors from his service in Vietnam, including an incident where two soldiers in his platoon, including his platoon commander, were killed in 1967.  He also recalled an incident in 1968 where he shot a Vietnamese non-combatant.  

Based on the evidence of record, service connection should be granted for this claim.  As an initial matter, given the Veteran's status as a "combat veteran" for VA purposes, his stressor events may be accepted without corroboration.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d), (f) (2014); West v. Brown, 7 Vet. App. 70 (1994).  Moreover, the evidence of record includes a number of psychological evaluations, such as in May, June and September 2009, where PTSD was diagnosed as related to these stressors.  While it is true that the Veteran underwent VA examinations in August 2009 and December 2012 where PTSD was not diagnosed, the Board believes that equipoise is shown, and service connection is warranted.  

In granting service connection, however, the Board would point out that the Veteran is already service-connected for an anxiety disorder with a 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).  As such, it is possible, indeed likely, that his psychiatric symptoms are already being fully accounted for, and that this grant will not result in the award of any additional benefits beyond 30%.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); but see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  The nature and extent of this problem is not before the Board.  

In conclusion, the Board determines that service connection for bilateral hearing loss, PTSD and erectile dysfunction is warranted, and the appeals are granted to this extent.  However, service connection for a bilateral knee disorder, bilateral ankle disorder, hypertension and BPH is not warranted, and these appeals are denied.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for hypertension, to include as secondary to a service-connected disability, is denied. 

Service connection for erectile dysfunction, to include as secondary to a service-connected disability, is granted. 

Service connection for BPH is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral ankle disorder is denied. 

Service connection for bilateral hearing loss is granted.

Service connection for PTSD is granted.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


